Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 07, 2022

The Court of Appeals hereby passes the following order:

A22A1396. CARLOS A. RAMIREZ v. THE STATE.

      This appeal was docketed in this Court on May 4, 2022. Appellant’s brief was
thereafter due to be filed on or before May 24, 2022. See CT.           OF   APP. R. 23 (a)
(“Appellant’s brief shall be filed within 20 days after the appeal is docketed.”). Each
notice of docketing informs an appellant “that failure to file the enumeration of errors
and appellant’s brief within the time required may result in the dismissal of the appeal
and/or appropriate sanctions.” CT. OF APP. R. 13; see CT. OF APP. R. 23 (a) (“Failure
to file within [20 days of docketing], unless extended upon motion for good cause
shown, may result in the dismissal of the appeal, and may subject the offending party
and/or counsel to sanctions, including contempt.”). Because appellant has neither
timely filed its initial brief nor timely requested an extension of time in which to do
so, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/07/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.